Memobandtjm. The trial court’s failure to order the recording of the summations when this was specifically requested by a litigant’s attorney was error (Robinson v. Ferens, 33 A D 2d 688; cf. Devine v. Keller, 32 A D 2d 34; see, also, Judiciary Law, § 295). However, it appears that portions of the summation objected to and statements and rulings thereon were recorded. Since the pertinent colloquies during summation were adequately reconstructed for purposes of appellate review, and since there appears to be no material issue which this court is *628unable to review because of an inadequate record, we hold that the error in this case was harmless.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur.
Order affirmed, without costs, in memorandum.